DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 14, 15, 17, 18, 21-25, 27, 28, 30, 32, & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US PG Pub 6,340,643; hereafter ‘643) in view of Kojima et al. (CN 101061569 A; hereafter ‘569).
Claim 11: ‘643 is directed towards a method of dispensing a resist material (title, Fig. 11, and col. 4, lines 30-40), comprising:
flowing the resist material from a resist supply (81) through a resist filter (97) to a resist tank structure (83) (see Fig. 11 & col. 12, lines 1-30);
flowing the resist material from the resist tank structure (83) to a resist dispensing nozzle (67) (see Fig. 11, col. 12, lines 1-30 and col. 6, line 58); and
producing a flow of the resist material (col. 12, lines 1-30).
‘643 teaches that a pump can be positioned between the resist tank structure or eliminated from said position if the resist tank structure is above the discharge nozzle and difference in height can produce flow (see col. 12, lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to not eliminate second pump between the resist tank structure and the discharge nozzle because the presence of the pump would eliminate the need to rely on a height/pressure difference to produce flow and thus would have more predictably controlled the flow of the resist.
‘643 does not teach ‘producing a continuous flow of the resist material from when the resist material enters the resist tank structure until the resist material exists the resist tank structure and generating a continuous circulating flow of the resist material from the resist tank structure to the resist pump device and, via the resist filter back to the resist tank structure.’
However, ‘569, which is also directed towards a resist coating liquid supplying device (title), discloses using a circulation filtration device for taking out a portion of the resist coating liquid from a buffer tank, filtering said resist liquid and then returning it back to the buffer tank (abstract) wherein the path can include at least the paths exemplified in Figs. 3-6 (pgs 18-19, ‘569) and further notes that the recirculating filtration reduces defects and can reduce costs (abstract & throughout the disclosure).
The Examiner notes that Fig. 5 discloses a recirculating path from the resist tank structure (401) to the resist pump (308) and via the resist filter (309), back to the resist tank  structure (401).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘569 into the process of ‘643 such that resist is continuously circulating through the system through the filters, pumps, and tanks as depicted in ‘569 and include a recirculating path including the resist tank to resist pump to filter back to resist tank structure as depicted in Fig. 5 because as noted by continuous filtration and recirculating the resist material reduces defects and reduces costs and it is an art recognized path for recirculating the resist in a resist supply/coating system.
Claim 12: The resist tank structure comprises a substantially vertically oriented upper tank (83) and a lower tank oriented at 90º (a section of the tube, 95, below 83 can be deemed a lower tank) (see Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘569 into the process of ‘643 such that while dispensing a continuous flow of the resist material from when the resist material enters the resist tank structure until the resist material exists the resist tank structure and thus the dispensing unit it maintained and the dummy dispensed resist is returned to the resist supply tank because it is recognized in the art to continuously flow the resist to mitigate occlusions and return the dummy dispensed material to the supply tank and preforming such a step would have predictably reduced occlusions in the process and recycled excess resist.
Claim 14: The resist tank structure is vertically arranged such that the resist material enters from a top of the resist tank structure and exits from a bottom of the resist tank structure (see Fig. 11), the method further comprising:
producing the continuous flow in a downward direction from when the resist material enters the resist tank structure until the resist exits the resist tank structure (see above).
Claim 15: ‘643 discloses a steady flow device between the dispensing unit and the resist tank structure (a valve, 98, Fig. 11 & col. 12, lines 1-30).
As discussed above, it is obvious to continuously flow the resist material.
Given that flow is performed and the valve is present it is inherent that it is controlled.
‘643 does not teach that the valve is located between the resist tank structure and the resist pump device.
However, it would have been obvious to rearrange the valve, resist pump device, and resist tank structure such that the valve is located between the resist pump device and the resist tank structure because it is prima facie obvious to rearrange parts. MPEP §2144.04(VI)(C).
Claim 17: ‘643 is directed towards a method of dispensing a resist material on a wafer (title, Fig. 11, and col. 2, lines 1-10 & col. 4, lines 30-40), comprising:
flowing the resist material from a resist supply (81) through a resist filter (97) to a resist tank structure (83) (see Fig. 11 & col. 12, lines 1-30);
flowing the resist material from the resist tank structure (83) to a resist dispensing nozzle (67) (see Fig. 11, col. 12, lines 1-30 and col. 6, line 58); and
dispensing a first portion of the resist material through the resist dispensing nozzle on the wafer (col. 12, lines 1-30).
‘643 teaches that a pump can be positioned between the resist tank structure or eliminated from said position if the resist tank structure is above the discharge nozzle and difference in height can produce flow (see col. 12, lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to not eliminate second pump between the resist tank structure and the discharge nozzle because the presence of the pump would eliminate the need to rely on a height/pressure difference to produce flow and thus would have more predictably controlled the flow of the resist.
‘643 does not teach generating a circulating flow by directing a second portion of the resist material form the resist pump device back to the resist filter and continuously flowing the resist material from when the resist material leaves the resist tank structure to the resist pump device and back to the resist tank structure.
However, ‘569, which is also directed towards a resist coating liquid supplying device (title), discloses using a circulation filtration device for taking out a portion of the resist coating liquid from a buffer tank, filtering said resist liquid and then returning it back to the buffer tank (abstract) wherein the path can include at least the paths exemplified in Figs. 3-6 (pgs 18-19, ‘569) and further notes that the recirculating filtration reduces defects and can reduce costs (abstract & throughout the disclosure).
The Examiner notes that Fig. 5 discloses a recirculating path from the resist tank structure (401) to the resist pump (308) and via the resist filter (309), back to the resist tank  structure (401).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings and structure of ‘569 into the process of ‘643 such that the recirculating path of ‘569 is used in the process and apparatus of ‘643 to generating a circulating flow by directing a second portion of the resist material from the resist pump device back through the resist filter and continuously flowing the resist material from when the resist material leaves the resist tank structure to the resist pump device and back to the resist tank structure.
Additionally, though the combination does not teach that the filter is post the splitting of the second portion which flows back the resist tank structure it is prima facie obvious to rearrange parts in an apparatus. See MPEP §2144.04(VI)(C).
Claim 18: The continuous flow is produced by directing the second portion of the resist material via the resist filter to the resist tank structure (see Fig. 5 and discussion above about rearrange of parts moving the filter post the split at ‘V’ in Fig. 5).
Claim 21: ‘643 is directed towards a method of dispensing a resist material (title, Fig. 11, and col. 2, lines 1-10 & col. 4, lines 30-40), comprising:
flowing the resist material from a resist supply (81) through a resist filter (97) to a resist tank structure (83) (see Fig. 11 & col. 12, lines 1-30);
flowing the resist material vertically in the resist tank structure (Fig. 11); and
flowing the resist material downstream from the resist tank structure (83) to a resist dispensing nozzle (67) (see Fig. 11, col. 12, lines 1-30 and col. 6, line 58).
 ‘643 teaches that a pump can be positioned between the resist tank structure or eliminated from said position if the resist tank structure is above the discharge nozzle and difference in height can produce flow (see col. 12, lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to not eliminate second pump between the resist tank structure and the discharge nozzle because the presence of the pump would eliminate the need to rely on a height/pressure difference to produce flow and thus would have more predictably controlled the flow of the resist.
‘643 does not teach the resist material continuously flows downward from where the resist material enters the resist tank structure until the resist material exits the resist tank structure and generating a continuous flow of the resist material from the resist tank structure to the resist pump device and via the resist filter, back to the resist tank structure.
However, ‘569, which is also directed towards a resist coating liquid supplying device (title), discloses using a circulation filtration device for taking out a portion of the resist coating liquid from a buffer tank, filtering said resist liquid and then returning it back to the buffer tank (abstract) wherein the path can include at least the paths exemplified in Figs. 3-6 (pgs 18-19, ‘569) and further notes that the recirculating filtration reduces defects and can reduce costs (abstract & throughout the disclosure).
The Examiner notes that Fig. 5 discloses a recirculating path from the resist tank structure (401) to the resist pump (308) and via the resist filter (309), back to the resist tank  structure (401).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘569 into the process of ‘643 such that the resist material continuously flows downward from where the resist material enters the resist tank structure until the resist material exits the resist tank structure and generating a continuous flow of the resist material from the resist tank structure to the resist pump device and via the resist filter, back to the resist tank structure as taught in ‘569 and include a recirculating path including the resist tank to resist pump to filter back to resist tank structure as depicted in Fig. 5 because as noted by continuous filtration and recirculating the resist material reduces defects and reduces costs and it is an art recognized path for recirculating the resist in a resist supply/coating system.
Claim 22: a first portion of the resist material is dispensed through the resist dispensing nozzle on a surface of a wafer (col. 12, lines 1-30, ‘643 and Fig. 5, right of ‘V’, ‘569).
Claim 23: further comprising flowing a remaining second portion of the resist material through a conduit connected between the resist pump device and the resist filter, wherein the second portion of the resist material flows from the resist pump device through the conduit back to the resist filter (see Fig. 5, the second portion flows from 307 -> 308 -> 309 -> V -> 310 and back to 401, ‘569).
Additionally, though the combination does not teach that the filter is post the splitting of the second portion which flows back the resist tank structure it is prima facie obvious to rearrange parts in an apparatus. See MPEP §2144.04(VI)(C).
Claim 24: The structures of 83, 95a, and the first portion of95 with the bend in Fig. 11 of ‘643 can be termed the resist tank structure (see Fig. 11).
Claim 25: Given that the resist is under continuous flow it is apparent that the resist material is in constant motion inside the tank.
Claim 27: Changes in shape and size are prima facie obvious. MPEP §2144.04(IV)(A)&(B).
Claim 28: Changes in shape and size are prima facie obvious. MPEP §2144.04(IV)(A)&(B).
Claim 30: ‘643 discloses a steady flow device between the dispensing unit and the resist tank structure (a valve, 98, Fig. 11 & col. 12, lines 1-30).
As discussed above, it is obvious to continuously flow the resist material.
Given that flow is performed and the valve is present it is inherent that it is controlled.
‘643 does not teach that the valve is located between the resist tank structure and the resist pump device.
However, it would have been obvious to rearrange the valve, resist pump device, and resist tank structure such that the valve is located between the resist pump device and the resist tank structure because it is prima facie obvious to rearrange parts. MPEP §2144.04(VI)(C).
‘643 further discloses that the pressure is constantly maintained (i.e. ‘643 implies that the pressure is monitored because a constant pressure is maintained; col. 3, lines 50-65).
Claim 32: The continuous circulating flow occurs when the resist dispensing nozzle is dispensing the resist material on the wafer and when the resist dispensing nozzle is not dispensing the resist material (see Fig. 5, the valve (601) is after the split for continuous filtered reflow).
Claim 33: The combination teaches that the resist flowing as depicted in Fig. 5 of ‘569 wherein a first portion and second portion are divided at ‘V’ and the first portion takes the path 307 -> 308 -> 309 -> V -> 601 (valve) -> 108 -> wafer and the second portion takes the path 307 -> 308 -> 309 -> V -> 310 -> 401 as a recirculating path and thus the second portion is constantly circulating whether the valve is open or closed and the whether or not the first portion is deposited on the wafer.
The combination does not teach that there is a filter after ‘V’ and prior to return to the resist tank structure.
However, it would have been obvious to rearrange the valve, resist pump device, and resist tank structure such that the valve is located between the resist pump device and the resist tank structure because it is prima facie obvious to rearrange parts. MPEP §2144.04(VI)(C).
Claims 16, 20, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘643 in view of ‘569 as applied above, and further in view of Ogata et al. (US PG Pub 2002/0037462; hereafter ‘462).
Claims 16, 20, & 31: ‘569 further teaches controlling pressure and circulating filtration based on defects (see ¶s 20-30, description as translated, ‘569)
‘643 further notes that bubbles are a source of contamination and desires to reduce the presence of bubbles (col. 7, lines 45-60).
‘643 does not teach monitoring the defects (bubbles) on the surface of the wafer.
However, ‘462, which is also directed toward deposition of resist material (title) discloses that it is known in the art to use a defect inspecting apparatus to perform inspections by capturing an image with a CCD camera of the deposited material (¶ 58).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘462 into the process such that the defects are monitored on the wafer by capturing an image of the wafer because it is an art recognized means for monitoring defects and thus would have predictably produced the desired results.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the continuous based on the a captured image of defects because capturing images and monitoring defects on the wafer is an art recognized means of monitoring defects and thus would have predictably been suitable for monitoring defects in ‘643.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘643 in view of ‘569 as applied above, and further in view of Farnworth (US PG Pub 2004/0148048; hereafter ‘048).
Claim 19: The combination does not teach producing a laminar flow from when the resist material leaves the resist supply until the resist material is dispensed on the wafer, wherein no bubbles are generated by the laminar flow.
However, ‘643 notes that bubbles are a source of contamination and desires to reduce the presence of bubbles (col. 7, lines 45-60).
And ‘048, which is directed towards a material deposition system (title, Fig. 5, and ¶ 97) teaches that a laminar flow of the deposition material is preferred because it reduces the number of bubbles in a deposition material (¶ 97).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘048 into the process such that the resist material is in laminar flow from the point in which it leaves the resist supply to when it is dispensed because it would have predictably reduced the air bubbles in the resist material and obtain the desired result of reducing the presence of bubbles.
The combination does not teach that no air bubbles are generated by the laminar flow.
However it would have been obvious optimize the laminar flow process to reduce the number of bubbles to zero because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the combination of ‘643 & ‘364 does not render the as amended claims obvious; the Examiner agrees and the 35 U.S.C. §103 rejection based on the combination has been withdrawn. However, the claims now stand rejected as obvious in view of the combination of ‘643 & ‘569 as discussed above wherein ‘569 teaches the concept of continuously recirculating filtration of a portion of the resist flow when, and when not, dispensing a second portion of the resist material on the wafer as discussed above and in ‘569 in general.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759